Citation Nr: 0912545	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran whose 
active military service extended from October 1940 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, denied 
entitlement to service connection for the cause of the 
Veteran's death.  

The Board notes that while the appellant originally requested 
a Regional Office hearing in January 2007, she subsequently 
stated in her substantive appeal that she did not want any 
type of hearing.  Accordingly, there is no outstanding 
request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in December 2006 at the age of 84; 
coronary artery disease, cardiac hypertensive disease, and 
cardiovascular arteriosclerosis were certified as medical 
conditions causing death.

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  There is no medical evidence of a diagnosis of any 
cardiovascular disorder during service or to any degree 
within the first year after the Veteran separated from 
service.  

4.  There is no competent medical evidence linking the 
Veteran's fatal cardiovascular disorders to active service or 
any alleged radiation exposure during service.   



CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the Veteran's death nor did it contribute 
substantially or materially to cause the Veteran's death; 
service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  This notice was provided 
to the appellant in a letter dated January 2007.  As the 
Veteran was not service connected for any disabilities at the 
time of his death, the letter did not inform the appellant 
how to substantiate her claim on that basis.  Instead, the 
letter provided information with respect to the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  



If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the notices provided by VA to include the 
rating decision and the statement of the case.  The notices 
provided the reasons the evidence was insufficient to grant 
her claim and, as a result, she is reasonably expected to 
understand what is required to substantiate her claim.  

With respect to the duty to assist the appellant, it is noted 
that the claims file contains the available service treatment 
records, service personnel records, and VA medical records.  
There is no indication in either the claims folder or from 
the appellant that there is outstanding evidence that should 
be obtained.  The Board has considered whether a medical 
opinion is necessary to decide the claim but finds that it is 
not.  There is no competent evidence of record indicating 
that there may be a relationship between the cardiovascular 
disease that caused the Veteran's death at age 84 and active 
service many decades earlier.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; available service treatment records, available 
service personnel records; and, VA medical records.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the claim 
for service connection for the cause of the Veteran's death.

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of a preexisting condition.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2008).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  This is 
commonly referred to as presumptive service connection.  

The appellant has also asserted that the Veteran was exposed 
to ionizing radiation during service and that this caused his 
death.  

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, a veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis as 
noted above.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  A "radiation- exposed veteran" is some one who 
participated in a "radiation-risk activity" which includes 
the occupation of Hiroshima or Nagasaki Japan during the 
period of time from August, 6, 1945 to July 1, 1946. 38 
C.F.R. §§ 3.309(d)(3)(ii)(B).  This is further defined as 
official military duties within 10 miles of the city limits 
of either city. 38 C.F.R. §§ 3.309(d)(3)(vi).  

The appellant specifically asserts that the Veteran was 
exposed to radiation at Nagasaki Japan.  Review of the 
Veteran's discharge papers reveals that although he had 
overseas service, he did not leave the American Theater of 
Operations during his service in World War II.  Moreover, 
even if the Veteran was exposed to ionizing radiation, which 
is not supported by the evidence of record, there is no 
evidence of record showing that the Veteran had cancer at the 
time of his death.  

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease. 38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2).  When there is 
evidence that a veteran has a radiogenic disease, 38 C.F.R. § 
3.311 sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 
3.311(a)(2), (b). However, there is no evidence of record 
which shows that the Veteran was exposed to ionizing 
radiation during active service, that he ever served in 
Japan, or that he had cancer at his death.  

The regulations do state that that, if the claim is based on 
a disease other than the listed radiogenic diseases, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  In the present 
case this is not shown by the evidence of record.

In this case, the determinative issues presented by the claim 
are (1) whether the Veteran had cardiovascular disease during 
service, or within a year of separation from service; (2) 
whether he had a current cardiovascular disorder upon his 
death; and, if so, (3) whether the current disability is 
etiologically related to service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

The Veteran was not service-connected for any disability at 
the time of his death.  The death certificate shows that the 
Veteran died in December 2006 at the age of 84; The immediate 
cause of death was indicated to be "cardiac respiratory 
arrest."  Coronary artery disease, cardiac hypertensive 
disease, and cardiovascular arteriosclerosis were certified 
as medical conditions leading to death.  No autopsy was 
conducted.  In fact, the certifying physician specifically 
indicated that he did not attend the deceased and that the 
certification was made based upon a review of the Veteran's 
medical records and the information supplied by the Veteran's 
widow.  

A November 2006 VA medical record indicates that the Veteran 
was bed ridden with dementia.  Other medical diagnoses 
included:  chronic obstructive pulmonary disease (COPD) on 
oxygen therapy, coronary artery disease, type 2 diabetes 
mellitus, a past history of a cerebrovascular accident 
(stroke), and a thoracic aneurysm.  There is no medical 
evidence that the Veteran had any form of cancer upon his 
death, and there is no evidence showing that the Veteran had 
cardiovascular disease during active service or within a year 
of separation from active service.  

The Veteran's service personnel records reveal that he had 
active military service from October 1940 to October 1945.  
He subsequently served in the National Guard from February 
1951 to February 1967 and from March to September 1972.  The 
Veteran had requisite service to retire from the National 
Guard.  However, the Veteran's National Guard service was not 
active military service within the meaning of the controlling 
law and regulations.  38 U.S.C. § 101(2), (24); 38 C.F.R. 
§ 3.1(d).  Moreover, the appellant has not asserted that the 
Veteran's death is any way related to his National Guard 
service.  

The Veteran's National Guard Service personnel records show 
his retirement points and do not indicate any medical 
disability or lost time during his period of service in the 
National Guard.  VA has been unable to obtain complete copies 
of the Veteran's service treatment records for his period of 
active service.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Nevertheless, a copy of the Veteran's October 1945 separation 
examination report is of record.  This record does not reveal 
the presence of any medical disorder on separation.  
Specifically, the Veteran's cardiovascular system was normal 
and his blood pressure was indicated to be 114/70.

There is no question about what disability caused the 
Veteran's death.  The medical evidence of record clearly 
establishes that the Veteran was over 80 years old and in 
poor health.  He had dementia, COPD and severe cardiovascular 
disease.  There is no medical evidence linking any of the 
Veteran's fatal medical conditions to active military 
service.  To the extent that the appellant asserts that the 
Veteran was exposed to radiation or served in combat, such 
assertions do not warrant service connection.  The fatal 
medical disorders which caused the Veteran's death are not 
related to radiation exposure, nor is combat service shown by 
the personnel records.  Even if the Veteran were a combat 
Veteran, a nexus between the cause of the Veteran's death and 
his combat service would still be required and such is not 
shown in this case.  

Review of the medical evidence of record, including the 
Veteran's available service treatment records, does not 
reveal that the Veteran's fatal cardiovascular disease 
manifested during service, or within the first year after 
service.  There is no competent medical evidence linking the 
Veteran's fatal cardiovascular disease to active service many 
years earlier.  The Board also notes that the appellant has 
stated that malaria in service caused his death.  However, 
there is no competent evidence of record indicating that 
malaria caused or contributed to the cause of his death.  
Accordingly service connection for the cause of death on a 
direct basis, a presumptive basis, and a presumptive basis 
based upon alleged radiation exposure must regrettably be 
denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


